Case: 16-10880      Document: 00514011798         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-10880                              FILED
                                  Summary Calendar                        May 30, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISRAEL ANDRADE-FAVELA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:15-CR-46-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Israel Andrade-Favela pleaded guilty to illegal reentry. The district
court departed above the guidelines range of 21 to 27 months and sentenced
him to 72 months of imprisonment to run consecutively to a 45-year state
sentence and a 24-month revocation sentence. He challenges the substantive
reasonableness of his sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10880     Document: 00514011798      Page: 2   Date Filed: 05/30/2017


                                  No. 16-10880

      We assume that Andrade-Favela preserved his challenge to the
reasonableness of the upward departure. The district court’s decision to depart
on the basis of Andrade-Favela’s history of repeated illegal entries and the
serious nature of his state conviction advances the objectives of 18 U.S.C.
§ 3553(a)(2) and is justified by the facts of the case. The extent of the departure
is further justified by Andrade-Favela’s state conviction and the deference
owed to the district court. Thus, Andrade-Favela fails to show that the district
court abused its discretion in departing. See United States v. Zuniga-Peralta,
442 F.3d 345, 346-48 (5th Cir. 2006); United States v. Saldana, 427 F.3d 298,
309-16 (5th Cir. 2005).
      Andrade-Favela did not preserve his challenge to the reasonableness of
the consecutive sentence.      The consecutive nature of the sentence was
authorized by statute and the Sentencing Guidelines. See 18 U.S.C. § 3584(a);
U.S.S.G. § 5G1.3(d) & comment. (n.4(A), (C)). He fails to show that the district
court erred, much less plainly erred, in imposing a consecutive sentence,
particularly in light of the deference owed to the district court. See Puckett v.
United States, 556 U.S. 129, 135 (2009); United States v. Olano, 507 U.S. 725,
736 (1993); United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008); United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                        2